Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 77M  Merger In a merger that was effective as of the close of business on October 3, 2008, the Sentinel High Yield Bond Fund, a series of the Registrant, merged into the Sentinel Conservative Allocation Fund, another series of the Registrant. In the merger, the shareholders of the Class A, Class B and Class C shares of the High Yield Bond Fund received shares of equal net asset value of the Class A, Class B and Class C shares of the Conservative Allocation Fund, respectively. The reorganization was approved by the Board of Directors of the Registrant on June 5, 2008 and the shareholders of the High Yield Fund on September 24, 2008.
